                                  Case 19-12689-BLS                     Doc 1       Filed 12/18/19           Page 1 of 25


Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                High Ridge Brands Co.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  333 Ludlow Street
                                  South Tower 2nd Floor
                                  Stamford, Connecticut 06902
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Fairfield                                                         Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.highridgebrands.com


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
     24848155.2
                                       Case 19-12689-BLS                 Doc 1         Filed 12/18/19              Page 2 of 25
Debtor    High Ridge Brands Co.                                                                         Case number (if known)
          Name


7.   Describe debtor's business         A. Check one:
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above

                                        B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                             Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                             3256

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                             Chapter 7
     debtor filing?
                                             Chapter 9
                                             Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                             Chapter 12



9.   Were prior bankruptcy                  No
     cases filed by or against
     the debtor within the last 8           Yes
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment 1                                                Relationship            Affiliate
                                                  District   Delaware                      When                              Case number, if known




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
     24848155.2
                                 Case 19-12689-BLS                   Doc 1        Filed 12/18/19            Page 3 of 25
Debtor   High Ridge Brands Co.                                                                   Case number (if known)
         Name




11. Why is the case filed in     Check all that apply:
    this district?
                                       Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                       A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal        Yes     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                               example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).


                                             Other
                                             Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                 No
                                                         Insurance
                                                 Yes     agency
                                                         Contact name
                                                         Phone


         Statistical and administrative information

13. Debtor's estimation of                Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                           1,000-5,000                                 25,001-50,000
    creditors
                                     50-99                                          5001-10,000                                 50,001-100,000
     (on a consolidated basis)       100-199                                        10,001-25,000                               More than 100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                   $1,000,001 - $10 million                    $500,000,001 - $1 billion
     (on a consolidated basis)       $50,001 - $100,000                             $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                            $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                          $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities            $0 - $50,000                                   $1,000,001 - $10 million                    $500,000,001 - $1 billion
     (on a consolidated basis)        $50,001 - $100,000                            $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                            $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                          $100,000,001 - $500 million                 More than $50 billion




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
    24848155.2
Case 19-12689-BLS   Doc 1   Filed 12/18/19   Page 4 of 25




         12/18/19




                                             12/18/19
                        Case 19-12689-BLS          Doc 1     Filed 12/18/19      Page 5 of 25




                                                    Attachment 1

                  Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

                 On the date hereof, each of the affiliated entities listed below, including the debtor in this
         chapter 11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United
         States Code, 11 U.S.C. §§ 101-1532, in the United States Bankruptcy Court for the District of
         Delaware (the “Court”). A motion will be filed with the Court requesting that the chapter 11
         cases of the entities listed below be consolidated for procedural purposes only and jointly
         administered pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure.


                                 Company                                  Tax ID #
                     High Ridge Brands Co.                  XX-XXXXXXX
                     High Ridge Brands Holdings, Inc.       XX-XXXXXXX
                     HRB Midco, Inc.                        XX-XXXXXXX
                     HRB Buyer, Inc.                        XX-XXXXXXX
                     Golden Sun, Inc.                       XX-XXXXXXX
                     Continental Fragrances, Ltd.           XX-XXXXXXX
                     Freshcorp, Inc.                        XX-XXXXXXX
                     Children Oral Care, LLC                Disregarded entity for tax purposes
                     Dr. Fresh, LLC                         XX-XXXXXXX




24860919.2
                          Case 19-12689-BLS              Doc 1      Filed 12/18/19        Page 6 of 25



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )   Chapter 11
                                                                    )
         HIGH RIDGE BRANDS CO., et al.,1                            )   Case No. 19–________ (___)
                                                                    )
                                                                    )   (Joint Administration Requested)
                                   Debtors.                         )
                                                                    )

                         CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                          AND LIST OF EQUITY INTEREST HOLDERS PURSUANT
                           TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), AND 7007.1

                          Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of

         Bankruptcy Procedure, High Ridge Brands Co. and its affiliated debtors and debtors in

         possession (collectively, the “Debtors” and each, a “Debtor”) in the above-captioned chapter 11

         cases hereby state as follows:

                  1.      CD&R HRB Holdings, L.P. (with an address of 375 Park Ave., #18, c/o Clayton,

         Dubilier & Rice, LLC, New York, NY 10152) owns 1,692,500, or 98.4%, of the common stock

         equity of Debtor High Ridge Brands Holdings, Inc. In addition, the following own the remaining

         1.6% of the common stock equity of Debtor High Ridge Brands Holdings, Inc.

         Name                                   Amount                                  Address

         Richard Kirk                           13,000                                  125 Sailors Lane, Bridgeport,
                                                                                        CT 06605

         Nina Riley                             3,000                                   15 Emerald Springs,
                                                                                        Southport, CT 06490



         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: High Ridge Brands Holdings, Inc. (5996); HRB Midco, Inc. (8170); HRB Buyer, Inc. (3945); High
         Ridge Brands Co. (5871); Golden Sun, Inc. (4712); Continental Fragrances, Ltd. (2541); Freshcorp, Inc. (3238);
         Children Oral Care, LLC (disregarded entity for tax purposes); and Dr. Fresh, LLC (5167). The mailing address for
         each of the Debtors is 333 Ludlow Street, South Tower, 2nd Floor, Stamford, Connecticut 06902.
24858283.3
                         Case 19-12689-BLS        Doc 1       Filed 12/18/19    Page 7 of 25



         Peter Fazioli                    1,500                                14 Muriel Lane, Schaghticoke,
                                                                               NY 12154

         Lee Feldman                      1,000                                5749 Dawn Creek, Playa
                                                                               Vista, CA 90094

         Michael Milano                   1,000                                5143 Fordon Court,
                                                                               Cincinnati, OH 45244

         Jayne Chu                        650                                  45 Pumpkin Hill Road,
                                                                               Westport, CT 06880

         Alex Terranova                   600                                  3 Arnold Dr, Randolph, NJ
                                                                               07869

         Matt Sawtelle                    500                                  78 Deer Hill Drive, Ridgefield
                                                                               CT 06877

         Diya Talwar                      1,000                                45 Tudor City Place #1008,
                                                                               New York, NY 10017

         William Sansome                  500                                  35 Janice Road, Stamford, CT
                                                                               06905

         John Arora                       500                                  7156 Hoover Way, Buena
                                                                               Park, CA 90620

         Geoff Carroll                    1,000                                3862 Berryman Ave, Los
                                                                               Angeles, CA 90066

         Sandip Grewal                    1,000                                1006 Miramar Place,
                                                                               Fullerton, CA 92831

         Mark Walsh                       3,000                                23872 Via Monte, Coto de
                                                                               Caza, CA 92679


                         2.    Debtor High Ridge Brands Holdings, Inc. owns 100% of the common

         stock equity interest in Debtor HRB Midco, Inc., and indirectly owns 100% of the equity

         interests in the remaining Debtors.

                         3.    Debtor HRB Midco, Inc. owns 100% of the common stock equity interest

         in Debtor HRB Buyer, Inc., and indirectly owns 100% of the equity interests in the remaining

         Debtors.
24858283.3
                                                          2
                       Case 19-12689-BLS         Doc 1       Filed 12/18/19   Page 8 of 25



                       4.      Debtor HRB Buyer, Inc. owns 100% of the common stock equity interest

         in Debtor High Ridge Brands Co., and indirectly owns 100% of the equity interests in the

         remaining Debtors.

                       5.      Debtor High Ridge Brands Co. owns 100% of the common stock equity

         interest in each of Debtors Golden Sun, Inc., Freshcorp. Inc., and Continental Fragrances, Ltd.,

         and indirectly owns 100% of the equity interests in the remaining Debtors.

                       6.      Debtor Freshcorp. Inc. owns 100% of the equity interests in each of

         Debtors Children Oral Care, LLC and Dr. Fresh, LLC.




24858283.3
                                                         3
                                                      Case 19-12689-BLS                                          Doc 1            Filed 12/18/19                              Page 9 of 25
Fill in this information to identify the case:
  Debtor name: High Ridge Brands Co., et al .                                                                                                                                                      □ Check if this is an amended filing
  United States Bankruptcy Court for the: District of Delaware
  Case number (if known): ________________

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders                                                                                                                                             12/15

A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. §
101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 50 largest unsecured claims.


Name of creditor and complete mailing address,             Name, telephone number, and email address of             Nature of the claim(for example,   Indicate if claim is   Amount of unsecured claim
including zip code                                         creditor contact                                         trade debts, bank loans,           contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
                                                                                                                    professional services, and         unliquidated, or       partially secured, fill in total claim amount and deduction for value of collateral
                                                                                                                    government contracts)              disputed               or setoff to calculate unsecured claim.
                                                                                                                                                                              Total claim, if        Deduction for value of collateral or
                                                                                                                                                                              partially secured setoff                                        Unsecured Claim

             Mercer QIF Fund PLC ‐ Mercer Investment
                                                           Mercer QIF Fund PLC ‐ Mercer Investment Fund 1
             Fund 1
                                                           Attn: Brian Connolly
             Attn: Brian Connolly
     1                                                     PHONE: 617‐939‐0032                                      Bondholder                                  N/A                                                                                   $27,425,000
             399 Boylston St.
                                                           FAX:
             Suite 501
                                                           EMAIL: bconnolly@millstreet.com
             Boston, MA 02116




             Barings Global Special Situations 3 S.A.R.L   Barings Global Special Situations 3 S.A.R.L
             Attn: Mike Searles                            Attn: Mike Searles
     2       300 South Tryon St.                           PHONE: 980‐417‐5696                                      Bondholder                                  N/A                                                                                   $26,960,000
             Suite 2500                                    FAX:
             Charlotte, NC 28202                           EMAIL: michael.searles@barings.com




             Millstreet Credit Fund LP                     Millstreet Credit Fund LP
             Attn: Brian Connolly                          Attn: Brian Connolly
     3       399 Boylston St.                              PHONE: 617‐939‐0032                                      Bondholder                                  N/A                                                                                   $22,925,000
             Suite 501                                     FAX:
             Boston, MA 02116                              EMAIL: bconnolly@millstreet.com




             Principal Funds, Inc. ‐ Global Diversified
                                                           Principal Funds, Inc. ‐ Global Diversified Income Fund
             Income Fund
                                                           Attn: David Breazzano
             Attn: David Breazzano
     4                                                     PHONE: 781‐283‐8500                                      Bondholder                                  N/A                                                                                   $15,607,000
             130 Turner St.
                                                           FAX:
             Building 3, Suite 600
                                                           EMAIL: dbreazzano@ddjcap.com
             Waltham, MA 02453



             JPMorgan Investment Funds ‐ Global High       JPMorgan Investment Funds ‐ Global High Yield Bond
             Yield Bond Fund                               Fund
             Attn: Greg Seketa                             Attn: Greg Seketa
     5                                                                                                              Bondholder                                  N/A                                                                                   $10,865,000
             1 E. Ohio St.                                 PHONE: 317‐236‐5669
             6th Floor                                     FAX:
             Indianapolis, IN 46032                        EMAIL: greg.seketa@jpmorgan.com




                                                           PIMCO Horseshoe Fund, LP
             PIMCO Horseshoe Fund, LP
                                                           Attn: Andrew Jessop
             Attn: Andrew Jessop
     6                                                     PHONE: 949‐720‐6000                                      Bondholder                                  N/A                                                                                   $10,000,000
             650 Newport Center Dr.
                                                           FAX:
             Newport Beach, CA 92600
                                                           EMAIL: andrew.jessop@pimco.com




             Barings Global High Yield Credit Strategies
                                                           Barings Global High Yield Credit Strategies Limited
             Limited
                                                           Attn: Mike Searles
             Attn: Mike Searles
     7                                                     PHONE: 980‐417‐5696                                      Bondholder                                  N/A                                                                                    $9,000,000
             300 South Tryon St.
                                                           FAX:
             Suite 2500
                                                           EMAIL: michael.searles@barings.com
             Charlotte, NC 28202




                                                           BMO Capital Markets Corp.
             BMO Capital Markets Corp.
                                                           Attn: Evan Brown
             Attn: Evan Brown
     8                                                     PHONE: 212‐702‐1200                                      Bondholder                                  N/A                                                                                    $7,700,000
             3 Times Square
                                                           FAX:
             New York, NY 10036
                                                           EMAIL: Evan.Brown@bmo.com




             Geode Capital Management LP                   Geode Capital Management LP
             Attn: Jeffrey Miller                          Attn: Jeffrey Miller
     9       100 Summer St.                                PHONE: 617‐563‐3499                                      Bondholder                                  N/A                                                                                    $7,430,000
             12th Floor                                    FAX:
             Boston, MA 02110                              EMAIL: jeffrey.miller@geodecapital.com




             Caterpillar Inc. Master Retirement Trust      Caterpillar Inc. Master Retirement Trust
             Attn: David Breazzano                         Attn: David Breazzano
     10      130 Turner St.                                PHONE: 781‐283‐8500                                      Bondholder                                  N/A                                                                                    $6,500,000
             Building 3, Suite 600                         FAX:
             Waltham, MA 02453                             EMAIL: dbreazzano@ddjcap.com
Debtor: High Ridge Brands Co., et al .                   Case 19-12689-BLS                                       Doc 1              Filed 12/18/19                               Page 10 of 25                                  Case number (if known) __________

 Name of creditor and complete mailing address,                Name, telephone number, and email address of            Nature of the claim(for example,   Indicate if claim is   Amount of unsecured claim
 including zip code                                            creditor contact                                        trade debts, bank loans,           contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
                                                                                                                       professional services, and         unliquidated, or       partially secured, fill in total claim amount and deduction for value of collateral
                                                                                                                       government contracts)              disputed               or setoff to calculate unsecured claim.
                                                                                                                                                                                 Total claim, if        Deduction for value of collateral or
                                                                                                                                                                                 partially secured setoff                                        Unsecured Claim


               Principal Funds, Inc. ‐ High Yield Fund         Principal Funds, Inc. ‐ High Yield Fund
               Attn: David Breazzano                           Attn: David Breazzano
      11       130 Turner St.                                  PHONE: 781‐283‐8500                                     Bondholder                                  N/A                                                                                    $4,938,000
               Building 3, Suite 600                           FAX:
               Waltham, MA 02453                               EMAIL: dbreazzano@ddjcap.com




               Scott's Cove Management, LLC                    Scott's Cove Management, LLC
               Attn: Philip Acinapuro                          Attn: Philip Acinapuro
      12       400 Madison Ave.                                PHONE: 212‐899‐3577                                     Bondholder                                  N/A                                                                                    $4,732,000
               10th Floor                                      FAX:
               New York, NY 10017                              EMAIL: acinapuro@scottscove.com




               Strichting Bewaarder Syntrus Achmea Global      Strichting Bewaarder Syntrus Achmea Global High Yield
               High Yield Pool                                 Pool
               Attn: David Breazzano                           Attn: David Breazzano
      13                                                                                                               Bondholder                                  N/A                                                                                    $4,520,000
               130 Turner St.                                  PHONE: 781‐283‐8500
               Building 3, Suite 600                           FAX:
               Waltham, MA 02453                               EMAIL: dbreazzano@ddjcap.com



               Bank of Nova Scotia
                                                               Bank of Nova Scotia
               Attn: Fatima Rego
                                                               Attn: Fatima Rego
               150 King St. West
      14                                                       PHONE: 416‐863‐7828                                     Bondholder                                  N/A                                                                                    $3,750,000
               5th Floor
                                                               FAX:
               Toronto, ON M5H 3T9
                                                               EMAIL: fatima.rego@scotiabank.com
               Canada




                                                               C.H. Robinson Worldwide
               C.H. Robinson Worldwide
                                                               Attn: Elisabeth Leister
               Attn: Elisabeth Leister
      15                                                       PHONE: 610‐260‐6100 x3240                               Trade Creditor                         Unliquidated                                                                                $3,625,952
               P.O. Box 9121
                                                               FAX:
               Minneapolis, MN 55480‐9121
                                                               EMAIL: elisabeth.leister@chrobinson.com




               Aerofil Technology Inc
                                                               Aerofil Technology Inc
               Attn: Neva Thiessen
                                                               Attn: Neva Thiessen
               c/o UMB Bank, NA
      16                                                       PHONE: 573‐468‐1471x1159                                Trade Creditor                         Unliquidated                                                                                $3,444,685
               PO Box 870928
                                                               FAX:
               Kansas City, MO 64187‐0928
                                                               EMAIL: cmclaughlin@aerofil.com




               Mercer QIF Fund PLC ‐ Mercer Investment
                                                               Mercer QIF Fund PLC ‐ Mercer Investment Fund 1
               Fund 1
                                                               Attn: David Breazzano
               Attn: David Breazzano
      17                                                       PHONE: 781‐283‐8500                                     Bondholder                                  N/A                                                                                    $3,410,000
               130 Turner St.
                                                               FAX:
               Building 3, Suite 600
                                                               EMAIL: dbreazzano@ddjcap.com
               Waltham, MA 02453




               District of Columbia Retirement Board           District of Columbia Retirement Board
               Attn: David Breazzano                           Attn: David Breazzano
      18       130 Turner St.                                  PHONE: 781‐283‐8500                                     Bondholder                                  N/A                                                                                    $3,250,000
               Building 3, Suite 600                           FAX:
               Waltham, MA 02453                               EMAIL: dbreazzano@ddjcap.com




               Cosway Company Inc.                             Cosway Company Inc.
               Attn: Dennis Kaprielian                         Attn: Dennis Kaprielian
      19       P.O. Box 840876                                 PHONE: 310‐900‐4100                                     Trade Creditor                         Unliquidated                                                                                $3,094,958
               Los Angeles, CA 90084‐0876                      FAX:
                                                               EMAIL: dkaprielian@cosway.com




               Crown Managed Accounts SPC Acting for and       Crown Managed Accounts SPC Acting for and on Behalf of
               on Behalf of Crown/BA 2 SP                      Crown/BA 2 SP
               Attn: Mike Searles                              Attn: Mike Searles
      20                                                                                                              Bondholder                                   N/A                                                                                    $3,000,000
               300 South Tryon St.                             PHONE: 980‐417‐5696
               Suite 2500                                      FAX:
               Charlotte, NC 28202                             EMAIL: michael.searles@barings.com




               Barings Global Short Duration High Yield Fund   Barings Global Short Duration High Yield Fund
               Attn: Mike Searles                              Attn: Mike Searles
      21       300 South Tryon St.                             PHONE: 980‐417‐5696                                     Bondholder                                  N/A                                                                                    $2,982,000
               Suite 2500                                      FAX:
               Charlotte, NC 28202                             EMAIL: michael.searles@barings.com




               The State of Connecticut Acting Through its
                                                               The State of Connecticut Acting Through its Treasurer
               Treasurer
                                                               Attn: David Breazzano
               Attn: David Breazzano
      22                                                       PHONE: 781‐283‐8500                                     Bondholder                                  N/A                                                                                    $2,920,000
               130 Turner St.
                                                               FAX:
               Building 3, Suite 600
                                                               EMAIL: dbreazzano@ddjcap.com
               Waltham, MA 02453




Official Form 204                                                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unecured Claims                                                                                  Page 2
Debtor: High Ridge Brands Co., et al .              Case 19-12689-BLS                                           Doc 1                Filed 12/18/19                               Page 11 of 25                                  Case number (if known) __________

 Name of creditor and complete mailing address,               Name, telephone number, and email address of              Nature of the claim(for example,   Indicate if claim is   Amount of unsecured claim
 including zip code                                           creditor contact                                          trade debts, bank loans,           contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
                                                                                                                        professional services, and         unliquidated, or       partially secured, fill in total claim amount and deduction for value of collateral
                                                                                                                        government contracts)              disputed               or setoff to calculate unsecured claim.
                                                                                                                                                                                  Total claim, if        Deduction for value of collateral or
                                                                                                                                                                                  partially secured setoff                                        Unsecured Claim

                                                              PIMCO Funds: Global Investors Series plc, US High Yield
               PIMCO Funds: Global Investors Series plc, US
                                                              Bond Fund
               High Yield Bond Fund
                                                              Attn: Andrew Jessop
      23       Attn: Andrew Jessop                                                                                      Bondholder                                  N/A                                                                                    $2,500,000
                                                              PHONE: 949‐720‐6000
               650 Newport Center Dr.
                                                              FAX:
               Newport Beach, CA 92600
                                                              EMAIL: andrew.jessop@pimco.com




               Newport Global Opportunities Fund I‐A LP       Newport Global Opportunities Fund I‐A LP
               Attn: Anthony Longi, Jr.                       Attn: Anthony Longi, Jr.
      24       21 Waterway Ave.                               PHONE: 713‐559‐7400                                       Bondholder                                  N/A                                                                                    $2,500,000
               Suite 150                                      FAX:
               The Woodlands, TX 77380                        EMAIL: tlongi@ngalp.com




               1199SEIU Health Care Employees Pension
                                                              1199SEIU Health Care Employees Pension Fund
               Fund
                                                              Attn: David Breazzano
               Attn: David Breazzano
      25                                                      PHONE: 781‐283‐8500                                       Bondholder                                  N/A                                                                                    $2,430,000
               130 Turner St.
                                                              FAX:
               Building 3, Suite 600
                                                              EMAIL: dbreazzano@ddjcap.com
               Waltham, MA 02453



               JPMorgan Strategic Income Opportunities
                                                              JPMorgan Strategic Income Opportunities Fund
               Fund
                                                              Attn: Greg Seketa
               Attn: Greg Seketa
      26                                                      PHONE: 317‐236‐5669                                       Bondholder                                  N/A                                                                                    $2,425,000
               1 E. Ohio St.
                                                              FAX:
               6th Floor
                                                              EMAIL: greg.seketa@jpmorgan.com
               Indianapolis, IN 46032



               Commingled Pension Trust Fund (Corporate       Commingled Pension Trust Fund (Corporate High Yield) of
               High Yield) of JPMorgan Chase Bank, N.A.       JPMorgan Chase Bank, N.A.
               Attn: Greg Seketa                              Attn: Greg Seketa
      27                                                                                                              Bondholder                                    N/A                                                                                    $2,285,000
               1 E. Ohio St.                                  PHONE: 317‐236‐5669
               6th Floor                                      FAX:
               Indianapolis, IN 46032                         EMAIL: greg.seketa@jpmorgan.com



               DDJ Capital Management Group Trust ‐ DDJ       DDJ Capital Management Group Trust ‐ DDJ Custom High
               Custom High Yield Investment Fund              Yield Investment Fund
               Attn: David Breazzano                          Attn: David Breazzano
      28                                                                                                           Bondholder                                       N/A                                                                                    $2,269,000
               130 Turner St.                                 PHONE: 781‐283‐8500
               Building 3, Suite 600                          FAX:
               Waltham, MA 02453                              EMAIL: dbreazzano@ddjcap.com




               Strichting Pensioenfonds Hoogovens             Strichting Pensioenfonds Hoogovens
               Attn: David Breazzano                          Attn: David Breazzano
      29       130 Turner St.                                 PHONE: 781‐283‐8500                                       Bondholder                                  N/A                                                                                    $2,010,000
               Building 3, Suite 600                          FAX:
               Waltham, MA 02453                              EMAIL: dbreazzano@ddjcap.com




                                                              Credit Suisse High Yield Bond Fund
               Credit Suisse High Yield Bond Fund
                                                              Attn: Michael Chaisanguanthum
               Attn: Michael Chaisanguanthum
      30                                                      PHONE: 212‐538‐4178                                       Bondholder                                  N/A                                                                                    $2,000,000
               11 Madison Ave.
                                                              FAX:
               New York, NY 10010
                                                              EMAIL: michael.chaisanguanthum@credit‐suisse.com




               Marathon Asset Management L.P.                 Marathon Asset Management L.P.
               Attn: Louis Hanover                            Attn: Louis Hanover
      31       One Bryant Park                                PHONE: 212‐500‐3128                                       Bondholder                                  N/A                                                                                    $2,000,000
               38th Floor                                     FAX:
               New York, NY 10036                             EMAIL:




               DDJ Capital Management Group Trust ‐ DDJ       DDJ Capital Management Group Trust ‐ DDJ Custom High
               Custom High Yield Fund 2017                    Yield Fund 2017
               Attn: David Breazzano                          Attn: David Breazzano
      32                                                                                                           Bondholder                                       N/A                                                                                    $1,910,000
               130 Turner St.                                 PHONE: 781‐283‐8500
               Building 3, Suite 600                          FAX:
               Waltham, MA 02453                              EMAIL: dbreazzano@ddjcap.com



               Changzhou Daya Imp & Exp Corp
                                                              Changzhou Daya Imp & Exp Corp
               Attn: Steve Hu
                                                              Attn: Steve Hu
               Room 402‐404 25 Taihuzhong Road
      33                                                      PHONE: 86‐519‐810‐4387                                    Trade Creditor                         Unliquidated                                                                                $1,876,609
               Xinbei District Changzhou
                                                              FAX:
               Jiangsu China, CN 213022
                                                              EMAIL: stevehu@jsmail.com.cn
               China




               ABN AMRO Multi‐Manager Funds                   ABN AMRO Multi‐Manager Funds
               Attn: Mike Searles                             Attn: Mike Searles
      34       300 South Tryon St.                            PHONE: 980‐417‐5696                                       Bondholder                                  N/A                                                                                    $1,868,000
               Suite 2500                                     FAX:
               Charlotte, NC 28202                            EMAIL: michael.searles@barings.com




Official Form 204                                                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unecured Claims                                                                                     Page 3
Debtor: High Ridge Brands Co., et al .              Case 19-12689-BLS                                              Doc 1          Filed 12/18/19                               Page 12 of 25                                  Case number (if known) __________

 Name of creditor and complete mailing address,                 Name, telephone number, and email address of         Nature of the claim(for example,   Indicate if claim is   Amount of unsecured claim
 including zip code                                             creditor contact                                     trade debts, bank loans,           contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
                                                                                                                     professional services, and         unliquidated, or       partially secured, fill in total claim amount and deduction for value of collateral
                                                                                                                     government contracts)              disputed               or setoff to calculate unsecured claim.
                                                                                                                                                                               Total claim, if        Deduction for value of collateral or
                                                                                                                                                                               partially secured setoff                                        Unsecured Claim


               PIMCO Funds: PIMCO High Yield Spectrum           PIMCO Funds: PIMCO High Yield Spectrum Fund
               Fund                                             Attn: Andrew Jessop
      35       Attn: Andrew Jessop                              PHONE: 949‐720‐6000                                  Bondholder                                  N/A                                                                                    $1,750,000
               650 Newport Center Dr.                           FAX:
               Newport Beach, CA 92600                          EMAIL: andrew.jessop@pimco.com




               Fidelity National Title Insurance Company        Fidelity National Title Insurance Company
               Attn: Anthony Longi, Jr.                         Attn: Anthony Longi, Jr.
      36       21 Waterway Ave.                                 PHONE: 713‐559‐7400                                  Bondholder                                  N/A                                                                                    $1,750,000
               Suite 150                                        FAX:
               The Woodlands, TX 77380                          EMAIL: tlongi@ngalp.com




               Barings Global Multi‐Credit Strategy 2 Limited   Barings Global Multi‐Credit Strategy 2 Limited
               Attn: Mike Searles                               Attn: Mike Searles
      37       300 South Tryon St.                              PHONE: 980‐417‐5696                                  Bondholder                                  N/A                                                                                    $1,663,000
               Suite 2500                                       FAX:
               Charlotte, NC 28202                              EMAIL: michael.searles@barings.com




               Russell Investment Company ‐ Multi‐Strategy      Russell Investment Company ‐ Multi‐Strategy Income
               Income Fund                                      Fund
               Attn: David Breazzano                            Attn: David Breazzano
      38                                                                                                             Bondholder                                  N/A                                                                                    $1,640,000
               130 Turner St.                                   PHONE: 781‐283‐8500
               Building 3, Suite 600                            FAX:
               Waltham, MA 02453                                EMAIL: dbreazzano@ddjcap.com




               FedEx Corporation Employees' Pension Trust       FedEx Corporation Employees' Pension Trust
               Attn: David Breazzano                            Attn: David Breazzano
      39       130 Turner St.                                   PHONE: 781‐283‐8500                                  Bondholder                                  N/A                                                                                    $1,591,000
               Building 3, Suite 600                            FAX:
               Waltham, MA 02453                                EMAIL: dbreazzano@ddjcap.com




               Chen Zhou Wealthwise
                                                                Chen Zhou Wealthwise
               Attn: Auyeung
                                                                Attn: Auyeung
               Shou Fo Road No. 402
      40                                                        PHONE: 86‐735‐3357818                                Trade Creditor                         Unliquidated                                                                                $1,557,542
               Zixing City
                                                                FAX:
               Chenzhou, Hunan , CN
                                                                EMAIL: h.auyeung@wealthwise.cn
               China



               UAW Retiree Medical Benefits Trust (GM           UAW Retiree Medical Benefits Trust (GM Separate
               Separate Retiree Account)                        Retiree Account)
               Attn: David Breazzano                            Attn: David Breazzano
      41                                                                                                             Bondholder                                  N/A                                                                                    $1,540,000
               130 Turner St.                                   PHONE: 781‐283‐8500
               Building 3, Suite 600                            FAX:
               Waltham, MA 02453                                EMAIL: dbreazzano@ddjcap.com




                                                                Marietta Corporation
               Marietta Corporation
                                                                Attn: Julia Chea
               Attn: Julia Chea
      42                                                        PHONE: 905‐660‐0444 x200299                          Trade Creditor                         Unliquidated                                                                                $1,486,839
               Dept CH 14106
                                                                FAX:
               Palatine, IL 60055‐4106
                                                                EMAIL: jchea@kikcorp.com




               JPMorgan Strategic Income Opportunities
                                                                JPMorgan Strategic Income Opportunities Fund
               Fund
                                                                Attn: Greg Seketa
               Attn: Greg Seketa
      43                                                        PHONE: 317‐236‐5669                                  Bondholder                                  N/A                                                                                    $1,463,000
               1 E. Ohio St.
                                                                FAX:
               6th Floor
                                                                EMAIL: greg.seketa@jpmorgan.com
               Indianapolis, IN 46032




               Credit Suisse Asset Management Income Fund,      Credit Suisse Asset Management Income Fund, Inc.
               Inc.                                             Attn: Michael Chaisanguanthum
      44       Attn: Michael Chaisanguanthum                    PHONE: 212‐538‐4178                                  Bondholder                                  N/A                                                                                    $1,350,000
               11 Madison Ave.                                  FAX:
               New York, NY 10010                               EMAIL: michael.chaisanguanthum@credit‐suisse.com




               J.C. Penney Corporation, Inc. Pension Plan
                                                                J.C. Penney Corporation, Inc. Pension Plan Trust
               Trust
                                                                Attn: David Breazzano
               Attn: David Breazzano
      45                                                        PHONE: 781‐283‐8500                                  Bondholder                                  N/A                                                                                    $1,340,000
               130 Turner St.
                                                                FAX:
               Building 3, Suite 600
                                                                EMAIL: dbreazzano@ddjcap.com
               Waltham, MA 02453




               NTCC High Yield Bond Fund FEBT                   NTCC High Yield Bond Fund FEBT
               Attn: David Breazzano                            Attn: David Breazzano
      46       130 Turner St.                                   PHONE: 781‐283‐8500                                  Bondholder                                  N/A                                                                                    $1,280,000
               Building 3, Suite 600                            FAX:
               Waltham, MA 02453                                EMAIL: dbreazzano@ddjcap.com




Official Form 204                                                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unecured Claims                                                                                Page 4
Debtor: High Ridge Brands Co., et al .             Case 19-12689-BLS                                           Doc 1                 Filed 12/18/19                             Page 13 of 25                                  Case number (if known) __________

 Name of creditor and complete mailing address,                Name, telephone number, and email address of           Nature of the claim(for example,   Indicate if claim is   Amount of unsecured claim
 including zip code                                            creditor contact                                       trade debts, bank loans,           contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
                                                                                                                      professional services, and         unliquidated, or       partially secured, fill in total claim amount and deduction for value of collateral
                                                                                                                      government contracts)              disputed               or setoff to calculate unsecured claim.
                                                                                                                                                                                Total claim, if        Deduction for value of collateral or
                                                                                                                                                                                partially secured setoff                                        Unsecured Claim


               National Railroad Retirement Investment Trust   National Railroad Retirement Investment Trust
               Attn: David Breazzano                           Attn: David Breazzano
      47       130 Turner St.                                  PHONE: 781‐283‐8500                                    Bondholder                                  N/A                                                                                    $1,210,000
               Building 3, Suite 600                           FAX:
               Waltham, MA 02453                               EMAIL: dbreazzano@ddjcap.com




               MIGROS‐PENSIONSKASSE FONDS                      MIGROS‐PENSIONSKASSE FONDS
               Attn: Greg Seketa                               Attn: Greg Seketa
      48       1 E. Ohio St.                                   PHONE: 317‐236‐5669                                    Bondholder                                  N/A                                                                                    $1,205,000
               6th Floor                                       FAX:
               Indianapolis, IN 46032                          EMAIL: greg.seketa@jpmorgan.com




               DDJ/TAF Strategic Income Fund                   DDJ/TAF Strategic Income Fund
               Attn: David Breazzano                           Attn: David Breazzano
      49       130 Turner St.                                  PHONE: 781‐283‐8500                                    Bondholder                                  N/A                                                                                    $1,172,000
               Building 3, Suite 600                           FAX:
               Waltham, MA 02453                               EMAIL: dbreazzano@ddjcap.com




               Russell Investment Company PLC Russell          Russell Investment Company PLC Russell Global High Yield
               Global High Yield Fund                          Fund
               Attn: David Breazzano                           Attn: David Breazzano
      50                                                                                                                Bondholder                                N/A                                                                                    $1,130,000
               130 Turner St.                                  PHONE: 781‐283‐8500
               Building 3, Suite 600                           FAX:
               Waltham, MA 02453                               EMAIL: dbreazzano@ddjcap.com




Official Form 204                                                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unecured Claims                                                                                   Page 5
   Case 19-12689-BLS   Doc 1   Filed 12/18/19   Page 14 of 25




12/18/19
          Case 19-12689-BLS         Doc 1    Filed 12/18/19     Page 15 of 25


                                HIGH RIDGE BRANDS CO.

                       Unanimous Written Consent of the Board of

                          Directors to Action Without a Meeting

                                   December 18, 2019

       THE UNDERSIGNED, being all of the members of the Board of Directors (the
“Board”) of High Ridge Brands Co., a Delaware corporation (the “Company”), hereby
unanimously consent in writing, as permitted by Section 141(f) of the Delaware General
Corporation Law and by Section 5.01 of the Bylaws of the Corporation, to the adoption
of the following resolutions:

              WHEREAS, the Board has reviewed and considered the financial
       and operational condition of the Company and the Company’s business on
       the date hereof, including the historical performance of the Company, the
       assets of the Company, the current and long-term liabilities of the
       Company, the market for the Company’s assets, and credit market
       conditions; and

               WHEREAS, the Board has received, reviewed and considered the
       recommendations of the senior management of the Company and the
       Company’s legal, financial, and other advisors as to the relative risks and
       benefits of pursuing a bankruptcy proceeding under the provisions of
       chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532
       (the “Bankruptcy Code”).

               NOW, THEREFORE, BE IT:

       Appointment of CRO

                RESOLVED, that M. Benjamin Jones of Ankura Consulting
       Group, LLC (“Ankura”) is hereby appointed as Chief Restructuring Officer
       of the Company on the terms provided in that certain Engagement Letter,
       dated as of August 22, 2019, by and between Ankura and the Company;
       and it is further

       Commencement and Prosecution of Bankruptcy Case

               RESOLVED, that, in the judgment of the Board, it is desirable and
       in the best interests of the Company, its creditors, stockholders and other
       interested parties, that a voluntary petition (the “Petition”) be filed by the
       Company in the United States Bankruptcy Court for the District of
       Delaware (the “Bankruptcy Court”) commencing a case (the “Bankruptcy
       Case”) under the provisions of chapter 11 of the Bankruptcy Code; and it is
       further
   Case 19-12689-BLS         Doc 1     Filed 12/18/19     Page 16 of 25



        RESOLVED, that each officer of the Company (each, an “Officer”
and collectively, the “Officers”), be, and each of them, acting alone or in
any combination, hereby is, authorized, directed and empowered, on behalf
of the Company, to execute, acknowledge, deliver, and verify the Petition
and to cause the same to be filed with the Bankruptcy Court at such time as
such Officer may determine; and it is further

        RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered on
behalf of the Company, to execute, acknowledge, deliver and verify and file
any and all petitions, schedules, statements of affairs, lists and other papers
and to take any and all related actions that such Officers may deem
necessary or proper in connection with the filing of the Petition and
commencement of the Bankruptcy Case; and it is further

        RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered, from
time to time in the name and on behalf of the Company, to perform the
obligations of the Company under the Bankruptcy Code, with all such
actions to be performed in such manner, and all such certificates,
instruments, guaranties, notices and documents to be executed and
delivered in such form, as the Officer performing or executing the same
shall approve, and the performance or execution thereof by such Officer
shall be conclusive evidence of the approval thereof by such Officer and by
the Company; and it is further

        RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered from
time to time in the name and on behalf of the Company, to cause the
Company to enter into, execute, deliver, certify, file, record and perform
such agreements, instruments, motions, affidavits, applications for
approvals or rulings of governmental or regulatory authorities, certificates
or other documents, to pay all expenses, including filing fees, and to take
such other actions, as in the judgment of such Officers, shall be necessary,
proper and desirable to prosecute to a successful completion the
Bankruptcy Case and to effectuate the restructuring or liquidation of the
Company’s debt, other obligations, organizational form and structure and
ownership of the Company, all consistent with the foregoing resolutions
and to carry out and put into effect the purposes of these resolutions, and
the transactions contemplated by these resolutions, their authority thereunto
to be evidenced by the taking of such actions; and it is further

Retention of Professionals

       RESOLVED, that the law firm of Young Conaway Stargatt &
Taylor, LLP (“Young Conaway”) be, and hereby is, authorized, directed

                                      2
   Case 19-12689-BLS         Doc 1     Filed 12/18/19      Page 17 of 25


and empowered to represent the Company as bankruptcy counsel to
represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the
Company’s rights, including the preparation of pleadings and filings in its
Bankruptcy Case; and in connection therewith, the Officers be, and each of
them, acting alone or in any combination, hereby is, authorized, directed
and empowered, on behalf of and in the name of the Company to execute
appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the Bankruptcy Case, and to cause to be
filed an appropriate application for authority to retain the services of Young
Conaway; and it is further

        RESOLVED, that the law firm of Debevoise & Plimpton LLP
(“Debevoise”) be, and hereby is, authorized, directed and empowered to
represent the Company as corporate, finance and litigation counsel in
connection with corporate law issues and related matters in connection with
any case commenced by the Company under the Bankruptcy Code; and in
connection therewith, the Officers be, and each of them, acting alone or in
any combination, hereby is, authorized, directed and empowered, on behalf
of and in the name of the Company to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the
filing of the Bankruptcy Case, and to cause to be filed an appropriate
application for authority to retain the services of Debevoise; and it is further

        RESOLVED, that Ankura be, and hereby is, authorized, directed
and empowered to provide to the Company the Chief Restructuring Officer,
along with additional personnel, as restructuring advisors to represent and
assist the Company in carrying out its duties under the Bankruptcy Code,
and to take any and all actions to advance the Company’s rights and
obligations in connection with the Bankruptcy Case; and in connection
therewith, the Officers other than the Chief Restructuring Officer be, and
each of them, acting alone or in any combination, hereby is, authorized,
directed, and empowered, on behalf of and in the name of the Company, to
execute appropriate retention agreements, pay appropriate retainers, if
required, prior to and immediately upon the filing of the Bankruptcy Case,
and to cause to be filed an appropriate motion or application for authority to
retain the services of Ankura; and it is further

        RESOLVED, that PJT Partners LP (“PJT”) be, and hereby is,
authorized, directed and empowered to serve as investment banker to
represent and assist the Company in connection with the potential sale of
the Company’s business and in carrying out its duties under the Bankruptcy
Code and to take any and all actions to advance the Company’s rights and
obligations in connection with the Bankruptcy Case; and in connection
therewith, the Officers be, and each of them, acting alone or in any
combination, hereby is, authorized, directed, and empowered, on behalf of
and in the name of the Company, to execute appropriate retention

                                      3
   Case 19-12689-BLS          Doc 1     Filed 12/18/19     Page 18 of 25


agreements, pay appropriate retainers, if required, prior to and immediately
upon the filing of the Bankruptcy Case, and to cause to be filed an
appropriate application for authority to retain the services of PJT; and it is
further

        RESOLVED, that Prime Clerk, LLC (“Prime Clerk”) be, and
hereby is, authorized, directed and empowered to serve as the notice,
claims, solicitation and balloting agent in connection with the Bankruptcy
Case; and in connection therewith, the Officers be, and each of them, acting
alone or in any combination, hereby is, authorized, directed and
empowered, on behalf of and in the name of the Company to execute
appropriate retention agreements, pay appropriate retainers, if required,
prior to and immediately upon the filing of the Bankruptcy Case, and to
cause to be filed an appropriate application for authority to retain the
services of Prime Clerk; and it is further

        RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered, on
behalf of and in the name of the Company to employ any other individual
and/or firm as professionals, consultants, financial advisors, or investment
bankers to the Company as are deemed necessary to represent and assist the
Company in carrying out its duties under the Bankruptcy Code, and in
connection therewith, the Officers be, and each of them, acting alone or in
any combination, hereby is, authorized, directed and empowered, on behalf
of and in the name of the Company to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the
filing of the Bankruptcy Case, and to cause to be filed an appropriate
application for authority to retain the services of such firms; and it is further

Postpetition Financing

        RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered, on
behalf of and in the name of the Company, to obtain post-petition financing
according to terms negotiated, or to be negotiated, by the management of
the Company, including under debtor-in-possession credit facilities or
relating to the use of cash collateral, if any; and to enter into any guarantees
and to pledge and grant liens on its assets as may be contemplated by or
required under the terms of such post-petition financing or cash collateral
agreements; and in connection therewith, the Officers be, and each of them,
acting alone or in any combination, hereby is authorized, directed and
empowered to execute appropriate loan agreements, cash collateral
agreements and related ancillary documents; and it is further

       RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered, on
behalf of and in the name of the Company, to secure the payment and

                                       4
   Case 19-12689-BLS        Doc 1     Filed 12/18/19    Page 19 of 25


performance of any post-petition financing by (i) (a) pledging or granting
liens or mortgages on, or security interests in, all or any portion of the
Company’s assets, including all or any portion of the issued and
outstanding membership interests of any subsidiaries of the Company,
whether now owned or hereafter acquired, and (b) causing any subsidiary
of the Company, if any, to pledge or grant liens or mortgages on, or security
interests in, all or any portion of such subsidiary’s assets, whether now
owned or hereafter acquired, and (ii) entering into or causing to be entered
into, including, without limitation, causing any subsidiaries of the Company
to enter into, such credit agreements, guarantees, other debt instruments,
security agreements, pledge agreements, control agreements, inter-creditor
agreements, mortgages, deeds of trust, and other agreements as are
necessary, appropriate or desirable to effectuate the intent of, or matters
reasonably contemplated or implied by, this resolution in such form,
covering such collateral and having such other terms and conditions as are
approved or deemed necessary, appropriate, or desirable by the Officer
executing the same, the execution thereof by such Officer to be conclusive
evidence of such approval or determination; and it is further

Sale

        RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered, on
behalf of and in the name of the Company, to commence the marketing for
sale of the Company’s assets and pursue negotiations with any interested
parties regarding one or more sales of such assets pursuant to Section 363
of the Bankruptcy Code or otherwise, in each case subject to further
authorization of the Board, of any such sale; and it is further

General Resolutions

       RESOLVED, that all actions heretofore taken, and all agreements,
instruments, reports and documents executed, delivered or filed through the
date hereof, by any Officer of the Company in, for and on behalf of the
Company, in connection with the matters described in or contemplated by
the foregoing resolutions, are hereby approved, adopted, ratified and
confirmed in all respects as the acts and deeds of the Company as of the
date such action or actions were taken; and it is further

         RESOLVED, that this unanimous written consent of the Board may
be executed in multiple counterparts, each of which shall be considered an
original and all of which shall constitute one and the same instrument; and
it is further

       RESOLVED, that the executed copy of this unanimous written
consent of the Board shall be filed with the minutes of the proceedings of
the Board.

                                     5
Case 19-12689-BLS   Doc 1   Filed 12/18/19   Page 20 of 25
Case 19-12689-BLS   Doc 1   Filed 12/18/19   Page 21 of 25
Case 19-12689-BLS   Doc 1   Filed 12/18/19   Page 22 of 25
Case 19-12689-BLS   Doc 1   Filed 12/18/19   Page 23 of 25
Case 19-12689-BLS   Doc 1   Filed 12/18/19   Page 24 of 25
Case 19-12689-BLS   Doc 1   Filed 12/18/19   Page 25 of 25
